[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION: RE MOTION TO FOR ARTICULATION AND CLARIFICATION
The Motion for Articulation and Clarification is Granted.
The Court's decision was not based on the plaintiff's argument in the Supplemental Memorandum dated, March 31, 2000, concerning whether it is proper to attack an alleged defective jury claim by a Motion to Strike or CT Page 5409 an Objection to the jury claim.
The Court found that the defendant's Motion to Strike Jury Claim should be denied for the following reasons:
  1) The Second Amended Complaint raises new issues of fact sufficient to create a new ten-day period for a filing of a jury claim and thus the plaintiff's Jury Claim was timely filed.
  2) In addition to the foregoing, after reviewing the file, including, but not limited to the Complaint, the subsequent Amended Complaints, as well as the Motions and supporting memoranda concerning the subject jury claim, and the fact that the defendants did not made any showing that they would be prejudiced by the matter proceeding on the jury list, the Court came to the conclusion that it should exercise its discretion and permit the matter to proceed on the jury list.
Richard A. Robinson, J